Citation Nr: 0411311	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-02 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from May 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant seeks an increased initial disability evaluation for 
PTSD.  The passage of the Veterans Claims Assistance Act of 2000 
(VCAA) expanded the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhanced the duty to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  Recent decisions by the appellate 
courts have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs, 345 F. 3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record in this matter does not indicate that the appellant was 
apprised in accordance with the VCAA of what evidence would 
substantiate his claim, nor of the specific allocation of 
responsibility for providing such evidence.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand . . . is required."  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990).  The Court has also held that the 
"fulfillment of the statutory duty to assist . . . includes the 
conduct of a thorough and contemporaneous medical examination. . . 
."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although the 
appellant was afforded a VA examination in July 2001, the Board 
does not find this examination to be adequate for appellate 
purposes.  It appears that the appellant's medical records were 
not available for review.  As such, all available evidence was not 
considered.  Likewise, pertinent facts were neither identified nor 
evaluated and weighed.  The Court has held that the requirement 
for evaluation of the complete medical history of the appellant's 
condition operated to protect veterans against an adverse decision 
based on a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), 
the Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to adjudicators, but 
also to examining physicians and that a medical examination that 
did not reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective judicial 
review."  The Board therefore concludes that an additional VA 
examination is needed to provide an accurate picture of the 
claimed disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2003).

In order to ensure that the appellant is accorded these due 
process rights, the appeal is therefore remanded for the following 
action:

1.  The RO will advise the appellant of what evidence would 
substantiate his claim in accordance with the provisions of the 
VCAA.  Contemporaneous with this advisement, the RO should 
ascertain if the appellant has received any VA, non-VA, or other 
medical treatment for PTSD from July 2001 that is not evidenced by 
the current record.  In particular, the RO should obtain any 
treatment records generated by the VA Medical Center in Asheville, 
South Carolina.  The appellant should be provided with the 
necessary authorizations for the release of any treatment records 
not currently on file.  The RO should then obtain these records 
and associate them with the claims folder.  All attempts to secure 
this evidence must be documented in the claims file by the RO.  
If, after making reasonable efforts to obtain named records the RO 
is unable to secure same, the RO must notify the appellant and (a) 
identify the specific records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made to obtain those 
records; and (c) describe any further action to be taken by the RO 
with respect to the claim.  The appellant must then be given an 
opportunity to respond.  

2.  The appellant should be scheduled for a VA psychiatric 
examination for the purpose of ascertaining the severity of his 
service-connected PTSD.  The claims file must be made available to 
and be reviewed by the examiner in connection with the 
examination.  Any indicated tests should be accomplished.  The 
psychiatric examiner should provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and the frequency or 
severity of the following symptoms due to anxiety disorder:  
depressed mood; anxiety; suspiciousness; panic attacks; chronic 
sleep impairment; mild memory loss (such as forgetting names, 
directions or recent events); flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation or mood; difficulty in establishing and 
maintaining effective work and social relationships; suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the ability 
to function independently, appropriately, or effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships; gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
person hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  The 
examiner should also enter a complete multiaxial evaluation, and 
assign a Global Assessment of Functioning score together with an 
explanation of what the score represents in terms of his 
psychological, social, and occupational functioning.  A complete 
rationale for all opinions should be provided.  Any report 
prepared should be typed.

3.  The appellant is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the appellant 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

3.  Thereafter, the RO should take such additional development 
action as it deems proper with respect to the claim.  Following 
such development, the RO should review and readjudicate the claim.  
If such action does not grant the benefit claimed, the RO should 
provide the appellant and his representative a supplemental 
statement of the case and an appropriate period of time should be 
allowed for response.  Thereafter, the case should be returned to 
the Board for appellate review.

FINALLY, THE BOARD NOTES THAT THE APPELLANT WILL BE 85 YEARS OF 
AGE THIS YEAR.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



